230 Ga. 552 (1973)
198 S.E.2d 177
SWARN
v.
THE STATE.
27778.
Supreme Court of Georgia.
Submitted March 12, 1973.
Decided May 10, 1973.
Evans, Dozier & Mann, Tommy C. Mann, for appellant. Fred Hasty, District Attorney, Arthur K. Bolton, *553 Attorney General, Harold N. Hill, Executive Assistant Attorney General, Courtney Wilder Stanton, William F. Bartee, Jr., Assistant Attorneys General, for appellee.
GUNTER, Justice.
The appellant here was convicted for murder and received a life sentence in the trial court. He has appealed, and his primary contention here is that the evidence did not support the verdict.
The evidence was to the effect that the appellant did not fire the gun which wounded the victim and caused death. However, there was evidence that the appellant was present when the crime was committed, that he had previously made threats "to get" the victim, and that he provided the gun with which the victim was shot.
Code Ann. § 26-801 (a) provides as follows: "Every person concerned in the commission of a crime is a party thereto and may be charged with and convicted of commission of the crime."
Subsection (b) of that same Code section provides that a person is concerned in the commission of a crime only if he "(3) intentionally aids or abets in the commission of the crime."
Having carefully reviewed the transcript, we conclude that the evidence was sufficient to support the conviction in this case.
Judgment affirmed. All the Justices concur.